ACCEPTED
                                                                                          01-15-00092-CV
                                                                               FIRST COURT OF APPEALS
                                                                                       HOUSTON, TEXAS
                                                                                    5/22/2015 10:13:56 AM
                                                                                    CHRISTOPHER PRINE
                                                                                                   CLERK



                        IN THE COURT OF APPEALS
                 FOR THE 1ST DISTRICT, AT HOUSTON, TEXASFILED IN
                       CAUSE NUMBER 01-15-00092-CV 1st COURT OF APPEALS
                                                       HOUSTON, TEXAS
                                                                  5/22/2015 10:13:56 AM
                              LYNNE M. JUREK, APPELLANT           CHRISTOPHER A. PRINE
                                                                           Clerk
                                                     V.

                       JEFFREY S. SHANNON, II, APPELLEE
                      Appealed from the 312TH Judicial District Court
                                       of Harris County, Texas



         MOTION TO EXTEND TIME TO FILE APPELLANT’s BRIEF

        Appellant Lynne M. Jurek asks the court to extend the time to file her

Appellant’s Brief.

                                           A. Introduction

1.      Appellant is Lynne M. Jurek.; Appellee is Jeffrey S Shannon, II.

2.      No rule limits the time to file this motion to extend. TRAP 38.6.

3.      The parties have not agreed to this motion as Appellee has not responded to

the email correspondence sent prior to the filing of this request which is the only

method of service provided to the trial court by him.

                                 B. Arguments and Authorities

4.      The court may grant an extension of time under Texas Rule of Appellate

Procedure 38.6.


                                                                                  Pg. 1
01-15-00092-CV - Motion to Extend Time to File Appellate Brief
5.      The deadline to file the appellant’s brief is May 26, 2015.

6.      Appellant requests an additional 30 days to file appellant’s brief, extending

the time until June 25, 2015.

5.      This case is a family property division case. The only issue presented on

appeal is whether the trial court erred in finding that “the taxes on the gross

distribution of Wife’s 401K are NOT related to the employment income and do not

fall under the language in the Divorce Decree and those taxes are to be paid 100%

by the Wife.”

6.      After this notice of appeal was perfected, on February 18, 2015 the the trial

court court signed an order granting a new trial of a final and appealable clarification

order it entered on October 28, 2014. Appellant filed a timely request to vacate this

order granting new trial which was filed by Appellee, claiming it was entered after

the court lost plenary power. The trial court’s hearing the request to vacate this order

is scheduled for May 27, 2015. Should the trial court refuse to vacate the order,

additional grounds will need to be presented to the appellate court, as appellant feels

that this order for new trial (which is presently scheduled for July 27, 2015 and

includes the issue on appeal herein) is a void order for which relief from this court

will need to be sought as well

7.      No extension has been granted to extend the time to file appellant’s brief.




                                                                                      Pg. 2
01-15-00092-CV - Motion to Extend Time to File Appellate Brief
                                                  Respectfully submitted,

                                                  THE JUREK LAW GROUP, PLLC

                                            By: /s/Lynne M. Jurek
                                                 Lynne M. Jurek
                                                 State Bar ID Number: 11059250
                                                 Email: lmjurek@jureklaw.com
                                                 363 N. Sam Houston Parkway, E. Suite 1100
                                                 Houston, Texas 77060
                                                 Telephone: (713)230-8233
                                                 Facsimile: (713)230-8654

                                                  ATTORNEY FOR APPELLANT


                                    CERTIFICATE OF SERVICE


        I certify that on May 22, 2015 a true and correct copy of Appellant’s motion to extend time
to file appellant’s brief was served by email on Pro Se Appellee, Jeffrey S. Shannon at
jeff.rocktek@gmail.com, as trial counsel Kelly P. Joseph has informed Appellant that he is not
representing Appellee at the appellate level.


                                                  /s/Lynne M. Jurek
                                                  Lynne M. Jurek



                                CERTIFICATE OF CONFERENCE


         I certify that on May 22, 2015 I contacted Pro Se Appellee, Jeffrey S. Shannon at
jeff.rocktek@gmail.com, to determine if he was opposed or agreeable to this motion. At the time
of this filing, I did not receive a response to same.


                                                  /s/Lynne M. Jurek
                                                  Lynne M. Jurek




                                                                                              Pg. 3
01-15-00092-CV - Motion to Extend Time to File Appellate Brief